     Case 4:18-cr-00223-RCC-DTF Document 201 Filed 05/10/19 Page 1 of 2



 1    MICHAEL BAILEY
      United States Attorney
 2    ANNA WRIGHT
      Assistant U.S. Attorney
 3    NATHANIEL J. WALTERS
 4    Assistant U.S. Attorney
      State Bar No.: 029708
 5    405 West Congress, Suite 4800
      Tucson, Arizona 85701-5040
 6    Telephone: (520) 620-7300
      E-mail: anna.wright@usdoj.gov
 7            nathaniel.walters@usdoj.gov
      Attorneys for Plaintiff
 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                                  FOR THE DISTRICT OF ARIZONA
10
11    United States of America,                              18-CR-223-TUC-RCC (DTF)
12                             Plaintiff,
                                                         GOVERNMENT’S REQUEST FOR
13            vs.                                           NOTICE OF DEFENSES
14
      Scott Daniel Warren,
15
                               Defendant.
16
17           The United States of America, by and through its undersigned attorneys, pursuant
18    to Federal Rules of Criminal Procedure 12, 12.1, 12.2, and 12.3, hereby requests timely
19    and accurate notice of the defendant’s intent to assert the defense of entrapment, duress,
20    coercion, alibi, insanity or any other mental condition, and public authority.
21           1.     Pursuant to Rule 12(e), the United States requests from the defendant that he
22    provide notice of intention (if any) to use the defenses of entrapment, duress, or coercion.
23           2.     Pursuant to Rule 12.1, the United States requests from the defendant that he
24    provide notice of intention (if any) to offer the defense of alibi. The United States
25    specifically requests the name(s) of the location(s) and the hour(s) where the defendant
26    claims to have been at the time(s) specified in the Indictment. The United States also
27    requests the name(s) and address(es) of the witness(es) upon whom the defendant intends
28    to rely to establish an alibi defense.
     Case 4:18-cr-00223-RCC-DTF Document 201 Filed 05/10/19 Page 2 of 2




 1           3.     Pursuant to Rule 12.2, the United States requests from the defendant that he
 2    provide notice of intention (if any) to use an insanity defense or to present expert testimony
 3    relating to a mental disease or defect or any other mental condition.
 4           4.     Pursuant to Rule 12.3, the United States requests from the defendant that he
 5    provide notice of intention (if any) to use the defense of actual or believed exercise of
 6    public authority on behalf of a law enforcement or federal intelligence agency.
 7           Failure to comply with the notice requirements as specified in the above referenced
 8    sections of the Federal Rules of Criminal Procedure will result in the government moving
 9    to preclude such defenses in the event that they are brought untimely or if the notice
10    regarding one of the above defenses is predicated on insufficient information.
11           WHEREFORE, it is respectfully requested that this Court take notice of the
12    aforementioned, and for such other and further relief that is just and proper.
13           Respectfully submitted this 10th day of May, 2019.
14
                                                 MICHAEL BAILEY
15                                               United States Attorney
16                                               District of Arizona
17                                               /s/ Anna R. Wright & Nathaniel J. Walters
18
                                                 ANNA WRIGHT &
19                                               NATHANIEL J. WALTERS
20                                               Assistant U.S. Attorneys

21
22    Copy of the foregoing served electronically or by
      other means this 10th day of May, 2019, to:
23
      All ECF participants
24
25
26
27
28


                                                  -2-
